In an action, inter alia, to set aside an alleged fraudulent conveyance, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Rosato, J.), entered December 16, 1998, which denied their motion for leave to enter a judgment against the defendants on the second, third, and fourth causes of action asserted in the complaint upon their failure to appear or answer.
Ordered that the order is affirmed, with costs.
To successfully oppose a motion for leave to enter a judgment based on the defendants’ failure to appear or answer, the defendants must demonstrate a reasonable excuse for the delay and provide a meritorious defense (see, Gurreri v Village of Briarcliff Manor, 249 AD2d 508; Siu Lung Cheng v Leader Jewelry Corp., 246 AD2d 526; Miles v Blue Label Trucking, 232 AD2d 382). The defendants met both requirements, and therefore, the plaintiffs’ motion for leave to enter a judgment against them was properly denied (see, Kaiser v Delaney, 255 AD2d 362; Van Man Adhesives Corp. v City of New York, 236 AD2d 465; Bedard v Najim, 222 AD2d 979). O’Brien, J. P., Thompson, Altman and Friedmann, JJ., concur.